                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


PET SPECIALTIES, LLC                                 )
                                                     )
                       Plaintiff,                    )
                                                     )
        v.                                           )       1:18-CV-00985
                                                     )
NAVISIONTECH, INC.                                   )
                                                     )
                       Defendant.                    )

                       MEMORANDUM OPINION AND ORDER

Loretta C. Biggs, District Judge.

        Before the Court is Defendant’s Motion to Dismiss or, in the alternative, to Transfer

Venue. (ECF No. 10.) Defendant’s central argument is based on personal jurisdiction. (Id.)

For the reasons stated below, the Court will deny Defendant’s motion to dismiss and to

transfer venue.

   I.        BACKGROUND

        Plaintiff, Pet Specialties, is a North Carolina limited liability company with its principal

place of business in Chapel Hill, North Carolina. (ECF No. 2 ¶ 1.) It operates three pet

supply stores around the Triangle area, with stores located in Chapel Hill, Raleigh, and Cary.

(Id. ¶ 10.) It is managed by its sole Member, Frank Papa. (ECF Nos. 12-1 ¶ 2; 2 ¶ 15.) Papa

is a North Carolina citizen. (ECF No. 12-1 ¶ 2.)

        Defendant, Navisiontech, is a Florida corporation operated by its president, Gregory

Volkov, with its principal place of business in Sarasota, Florida. (ECF No. 15-1 ¶¶ 2, 6.)



                                                 1
Navisiontech represents itself as “a leading provider of end-to-end integrated, adaptable

[b]usiness [a]pplications.” (Id. ¶ 5.)

       In February 2018, Plaintiff decided to replace its existing retail management system

with a new enterprise resource planning (“ERP”) and point of sale (“POS”) system and began

to search for a contractor to implement this transition. (ECF No. 12-1 ¶ 7.)1 LS Nav is a

“complete retail management system which includes both ERP and POS.” (ECF No. 2 ¶¶ 12,

14.) While searching for a contractor to implement Plaintiff’s transition to a new system, Papa

found Defendant through its website. (ECF No. 12-1 ¶ 8.) Some time prior to March 9, 2018,

Papa and representatives of Defendant began to discuss Pet Specialties retaining Navisiontech

to help the pet store replace its existing management system with LS Nav. (See ECF No. 2 ¶¶

15–16.) On March 9, 2018, the parties entered into a Client Services and Licensing Agreement

(“CSLA”). (Id. ¶ 18.) The CSLA was drafted by Defendant, signed by Volkov, and emailed

by Volkov to Papa who executed it and returned it by email to Volkov. (ECF No. 12 at 3.)

       According to Plaintiff’s complaint, Papa soon became concerned about Defendant’s

lack of progress in implementing the transition to LS Nav. (ECF No. 2 ¶ 21.) On October

22, counsel for Plaintiff penned a demand letter to Defendant proposing that Defendant

return the $82,551.59 that Plaintiff had already paid it in exchange for a mutual release of all

claims between the parties. (ECF No. 12-2 at 2, 4–5.) One week later, on October 29, 2018,

Plaintiff initiated this lawsuit against Defendant in North Carolina state court alleging five

causes of action: fraud and fraudulent inducement, unfair and deceptive trade practices,



1
  “ERP is a modular software system designed to integrate the main functional areas of an
organization’s business processes into a unified system.” (ECF No. 2 ¶ 13.)
                                               2
negligent misrepresentation, breach of contract, and breach of the implied covenant of good

faith and fair dealing. (ECF Nos. 2 ¶¶ 52–96; 12 at 5–6.)2 In Plaintiff’s Complaint, Defendant

is alleged to have billed Plaintiff for 923 hours of services at a cost of $245,853.99 for the still

incomplete transition to LS Nav. (ECF No. 2 ¶¶ 47–48.)

          On November 27, 2018, Defendant removed the case to this Court. (ECF No. 1.)

This motion followed in which Defendant argues that Plaintiff’s case should be dismissed for

lack of personal jurisdiction pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure

or, in the alternative, transferred to Florida. (ECF No. 10 at 1.)

    II.      DEFENDANT’S MOTION TO DISMISS

             A. Standard of Review

          On a personal jurisdiction challenge, the plaintiff bears the burden of ultimately

proving personal jurisdiction by a preponderance of the evidence. Carefirst of Md., Inc. v.

Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396 (4th Cir. 2003). Where, however, as here, the

court decides a pretrial personal jurisdiction motion without conducting an evidentiary

hearing—relying instead on the motion papers, supporting legal memoranda, and allegations

in the complaint3—the plaintiff need only make a prima facie showing of personal jurisdiction.

See Consulting Eng’rs Corp. v. Geometric Ltd., 561 F.3d 273, 276 (4th Cir. 2009); Carefirst of Md.,

334 F.3d at 396. “[A] plaintiff makes a prima facie showing of personal jurisdiction by

presenting facts that, if true, would support jurisdiction over the defendant.” See Universal


2
 In the alternative, Plaintiff also sought a declaratory judgment as to the enforceability of the CSLA.
(ECF No. 2 ¶¶ 97–103.)
3
 “The Court may also consider supporting affidavits.” Pathfinder Software, LLC v. Core Cashless, LLC,
127 F. Supp. 3d 531, 538 n.2 (M.D.N.C. 2015).
                                                  3
Leather, LLC v. Koro AR, S.A., 773 F.3d 553, 561 (4th Cir. 2014) (citing Mattel, Inc. v. Greiner &

Hausser GmbH, 354 F.3d 857, 862 (9th Cir. 2003)). However, a threshold prima facie finding

of jurisdiction does not settle the issue, as the plaintiff “must eventually prove the existence

of personal jurisdiction by a preponderance of the evidence, either at trial or at a pretrial

evidentiary hearing.” New Wellington Fin. Corp. v. Flagship Resort Dev. Corp., 416 F.3d 290, 294

n.5 (4th Cir. 2005) (citation omitted).

       When considering whether the plaintiff has made a prima facie showing of jurisdiction,

the court “must construe all relevant pleading allegations in the light most favorable to the

plaintiff, assume credibility, and draw the most favorable inferences for the existence of

jurisdiction.” Universal Leather, 773 F.3d at 558 (quoting Combs v. Bakker, 886 F.2d 673, 676

(4th Cir. 1989)); see also Sneha Media & Entm’t, LLC v. Associated Broad. Co. P Ltd., 911 F.3d 192,

196 (4th Cir. 2018) (“[W]hen the parties have not yet had a fair opportunity to develop and

present the relevant jurisdictional evidence, we have treated the disposition of Rule 12(b)(2)

motions to dismiss for a lack of personal jurisdiction in conceptually the same manner as we

treat the disposition of motions to dismiss under Rule 12(b)(6).”). “Once a defendant presents

evidence indicating that the requisite minimum contacts do not exist, the plaintiff must come

forward with affidavits or other evidence in support of its position.” Pathfinder Software, 127

F. Supp. 3d at 538 (quoting Vision Motor Cars, Inc. v. Valor Motor Co., 981 F. Supp. 2d 464, 468

(M.D.N.C. 2013)). When both sides present evidence, factual conflicts must be resolved in

favor of the party asserting jurisdiction for the limited purpose of determining whether a prima

facie showing has been made. Id.




                                                4
           B. Discussion

       Defendant argues that this Court lacks personal jurisdiction over it because it is a

“wholly-Florida based company” that preformed “virtually all contractual services” in Florida

such that its contacts with the state of North Carolina are merely “ephemeral.” (See ECF Nos.

10 at 1; 15 at 1, 4.) Plaintiff argues in response that this Court has specific personal jurisdiction

over Defendant, (ECF No. 12 at 9–17), and argues in support of its claim the following

contacts between Defendant and North Carolina:

   1. Defendant and Plaintiff agreed to a CSLA that allegedly required “that work would be

       performed in North Carolina.” (Id. at 13.)

   2. The parties had an in-person meeting when Volkov came to North Carolina to meet

       with Papa and two of his managers. (See ECF Nos. 12-1 ¶ 15; 11-2 ¶ 19.)

   3. The parties communicated through emails, phone calls, and online GoToMeeting

       meetings. (See ECF No. 12-1 ¶¶ 16–17.) Papa calculates that he exchanged 821 emails,

       42 GoToMeeting meetings, and dozens of phone calls with Defendant during the

       course of Pet Specialties’ dealings with Navisiontech and that, but for a period in July,

       while he was traveling abroad, all such emails, meetings, and calls occurred while he

       was in North Carolina. (Id. ¶¶ 16–18.)

   4. Papa also states that “Navisiontech’s representatives repeatedly accessed remotely Pet

       Specialties’ computer hardware and software located in North Carolina.” (ECF 12-1 ¶

       15.)

       A federal district court can exercise personal jurisdiction over a nonresident defendant

only if “(1) such jurisdiction is authorized by the long-arm statute of the state in which the


                                                 5
district court sits; and (2) application of the relevant long-arm statute is consistent with the

Due Process Clause of the Fourteenth Amendment.” Universal Leather, 773 F.3d at 558. North

Carolina’s long-arm statute “permits the exercise of personal jurisdiction over a defendant to

the outer limits allowable under federal due process.” Id. (citing N.C. Gen. Stat. § 1–

75.4(1)(d); Dillon v. Numismatic Funding Corp., 231 S.E.2d 629, 630 (N.C. 1977)). The two-prong

test therefore “merges into [a] single question” when North Carolina is the forum state,

allowing the court to proceed directly to the constitutional analysis. See Universal Leather, 773

F.3d at 558–59; see also ESAB Grp., Inc. v. Zurich Ins. PLC, 685 F.3d 376, 391 (4th Cir. 2012).

       Under the Due Process Clause of the Fourteenth Amendment, two paths permit a

court to exercise personal jurisdiction over a nonresident defendant: general or specific

personal jurisdiction. Universal Leather, 773 F.3d at 559. “General personal jurisdiction

requires ‘continuous and systemic’ contacts with the forum state.” Perdue Foods LLC v. BRF

S.A., 814 F.3d 185, 188 (4th Cir. 2016) (citing Helicopteros Nacionales de Colom., S.A. v. Hall, 466

U.S. 408, 414–16 (1984)). Plaintiff concedes that this Court does not have general jurisdiction

over Defendant, claiming instead that this Court has specific personal jurisdiction over

Defendant arising from Navisiontech’s contacts with North Carolina. (ECF No. 12 at 9.)

Specific personal jurisdiction can be exercised over a defendant if that defendant has

“purposefully established minimum contacts in the forum State” such “that [it] should

reasonably anticipate being haled into court there.” Burger King Corp. v. Rudzewicz, 471 U.S.

462, 474 (1985) (internal quotation marks and citations omitted).

       Plaintiff advances two different legal theories for the exercise of jurisdiction by this

Court over Defendant: (1) that Defendant purposefully availed itself of the privilege of


                                                 6
conducting business in North Carolina—the purposeful availment theory—and (2) that

Defendant committed an intentional tort causing harm in and directed at North Carolina—

the effects test theory. (See ECF No. 12 at 9–17.) The Court will address each, concluding

that while Plaintiff’s purposeful availment theory fails to support that this Court has

jurisdiction over Defendant, the effects test theory does support the exercise of specific

personal jurisdiction over the Defendant.

   1. Purposeful Availment

       The Fourth Circuit employs a three part test to determine whether the exercise of

specific jurisdiction comports with due process under a purposeful availment theory: “(1) the

extent to which the defendant purposefully availed itself of the privilege of conducting

activities in the State; (2) whether the plaintiffs’ claims arise out of those activities directed at

the State; and (3) whether the exercise of personal jurisdiction would be constitutionally

reasonable.” Perdue Foods, 814 F.3d at 189 (quoting ALS Scan, Inc. v. Dig. Serv. Consultants, Inc.,

293 F.3d 707, 712 (4th Cir. 2002)).

       The first prong of this test requires the district court to evaluate whether “the

defendant’s conduct and connection with the forum [s]tate are such that he should reasonably

anticipate being hauled into court there.” Universal Leather, 773 F.3d at 559 (alteration in

original) (quoting Fed. Ins. Co. v. Lake Shore Inc., 886 F.2d 654, 658 (4th Cir. 1989)). This

analysis is “flexible” and involves a case-by-case consideration of several factors. Id. at 560

(quoting Tire Eng’g & Distribution, LLC v. Shandong Linglong Rubber Co., 682 F.3d 292, 302 (4th

Cir. 2012)). The factors a court should consider are context dependent. Compare Universal

Leather, 773 F.3d at 560 (enumerating factors courts consider in “the business context”) with


                                                 7
ALS Scan, 293 F.3d at 709, 714 (enumerating a different set of factors in “the Internet

context”). However, the Court should not view the presence or absence of these factors “in

isolation from the totality of the facts before the court.” See Universal Leather, 773 F.3d at 561.

       As the Fourth Circuit explained in Universal Leather, “in the business context” the

factors suggesting purposeful availment include:

       whether the defendant maintains offices or agents in the forum State; (2)
       whether the defendant owns property in the forum State; (3) whether the
       defendant reached into the forum State to solicit or initiate business; (4)
       whether the defendant deliberately engaged in significant or long-term business
       activities in the forum State; (5) whether [a choice of law clause selects the law
       of the State]; (6) whether the defendant made in-person contact with a resident
       of [the State] regarding the business relationship; (7) the nature, quality and
       extent of the parties’ communications about the business being transacted; and
       (8) whether the performance of contractual duties was to occur within the
       forum.

Id. at 560 (citing Consulting Eng’rs, 561 F.3d at 278) (internal quotations omitted). “Through

an analysis of such factors, if a court finds that the Defendant has availed himself of the

privilege of conducting business in the forum, specific jurisdiction exists.” Consulting Eng’rs,

561 F.3d at 278.

       In “the Internet context,” the Fourth Circuit relies instead on the three-part test

articulated in ALS Scan to determine “when it can be deemed that an out-of-state citizen,

through electronic contacts, has conceptually ‘entered’ the state via the Internet for

jurisdictional purposes.” ALS Scan, 293 F.3d 709, 713. There, the court held that in “the

Internet context,” a state can exercise jurisdiction over an out of state defendant who “(1)

directs electronic activity into the State, (2) with the manifested intent of engaging in business

or other interactions within the State, [if] (3) that activity creates, in a person within the State,

a potential cause of action cognizable in the State’s courts.” Id. at 709, 714.

                                                 8
       Here, Plaintiff argues that the Court has personal jurisdiction over Defendant both

because of Defendant’s traditional business contacts with North Carolina (ECF No. 12 at 12–

16) and because of Defendant’s digital contacts with the state, (id. at 10–11). Thus, this Court

will look to both Universal Leather’s eight factors and ALS Scan’s three-part test to see if

Defendant’s connections with North Carolina are such that it purposefully availed itself of the

privilege of conducting activities in the state, such that it would not offend due process to hale

the company into this Court.

       i.      Purposeful Availment in the Business Context

       As discussed above, in the business context, to determine if a Defendant has

purposefully availed itself of the privilege of conducting activities in a forum state, courts look

to a non-exhaustive list of eight factors put forward in Universal Leather.

       Here, Plaintiff does not contend that Defendant maintains offices or agents in North

Carolina. (ECF No. 12 at 16.) Nor does it argue that Defendant holds property here, initiated

business here, or that a choice of law clause makes North Carolina the proper forum state.

(Id.) It does, however, contend that Defendant deliberately engaged in significant or long-

term business activities in the state, that Defendant made in-person contact with a resident of

the State regarding the business relationship, that the relevant contract (the CSLA) required

performance of duties in the State, and that the nature, quality, and extent of the parties’

communications about the business being transacted constituted purposeful availment of the

privilege of doing business in North Carolina. (Id.) Defendant disagrees, arguing that “each

of the purposeful availment factors . . . weighs against a finding of specific [personal]

jurisdiction.” (See ECF No. 11 at 10.)


                                                 9
       Turning to these disputed factors, Plaintiff first argues that Defendant engaged in

significant or long-term business activity in North Carolina. (ECF No. 12 at 16.) It is

undisputed that Pet Specialties was Navisiontech’s first and only customer in North Carolina

and that the parties did not contemplate an ongoing business relationship once the LS Nav

project was completed. (See ECF No. 11-1 at 3 (discussing scope of the parties’ relationship).)

That raises the question of whether the single contract at issue—the CSLA—is “significant”

enough to constitute purposeful availment. Our case law establishes that “a contract with an

in-state entity does not automatically establish minimum contacts with the forum state.”

Pathfinder, 127 F. Supp. 3d at 540. It also establishes that a single contract may give rise to

specific personal jurisdiction where “the defendant deliberately has engaged in significant

activities within a State or has created continued obligations between [it]self and residents of

the forum.” Perdue Foods, 814 F.3d at 190 (quoting Burger King, 471 U.S. at 475–76). However,

as the Fourth Circuit explained in Perdue Foods, only the rare contract will, by itself, be

significant enough to establish the minimum contacts needed for personal jurisdiction. See id.

at 190–91. In Perdue Foods, the Fourth Circuit contrasted the 20-year franchise agreement that

gave rise to personal jurisdiction in Burger King, 471 U.S. at 467, with an agreement that did not

“launch any ongoing collaboration or promise frequent interactions,” holding that the later

did not establish “significant or long-term business activities in the forum state.” 814 F.3d at

190–91. Here, Plaintiff and Defendant engaged in a single contract of definite duration by

which Defendant would help Plaintiff transition to a new retail management system. In the

absence of any other contacts with the forum state, this alone does not constitute significant

business activity in the forum state.


                                               10
        Next, Plaintiff argues that Defendant’s in-person contact with representatives of

Plaintiff weighs in favor of jurisdiction. (ECF No. 12 at 16.) Here, the parties had one in-

person meeting when Volkov came to North Carolina to meet with Papa and two of his

managers after the parties entered into business together. (See ECF Nos. 12-1 ¶ 15; 11-2 ¶ 19.)

A single in-person meeting suggests a weaker connection between Defendant and forum state

than in other cases where courts have relied on this factor to find personal jurisdiction.

Compare Universal Leather, 773 F.3d at 561 (finding Defendant availed itself of the privilege of

conducting business in North Carolina, in part, by taking “several” trips to North Carolina as

part of “vigorous business solicitations” in the state) with Sneha Media, 911 F.3d at 199, 200

(finding that one in-person meeting suggested “contacts with the forum [far less] intense and

purposeful” than the in-person contacts that gave rise to personal jurisdiction in Universal

Leather).

        Plaintiff also contends that the relevant contract, the CSLA, required performance of

duties in North Carolina. (See ECF No. 12 at 16.) Specifically, Plaintiff points to the “Place

and Time of Performance” clause of the CSLA which states that the “Services . . . provided

under this Agreement will require . . . performance primarily at principal business offices . . .

identified above.” (ECF Nos. 12 at 3–4; 11-1 at 6.) Those offices are, respectively, Plaintiff’s

office in Chapel Hill and Defendant’s office in Sarasota. (ECF No. 11-1 at 3.) Defendant

argues that this language created no obligation for Defendant to perform work in North

Carolina—it could, after all, perform all the work at its own headquarters—and that

“[f]actually, all performance occurred outside of North Carolina.” (ECF No. 15 at 5.) While,

at this stage, factual conflicts must be resolved in Plaintiff’s favor, Pathfinder, 127 F. Supp. 3d


                                                11
at 538, this court need not accept Plaintiff’s interpretation of the CSLA because “contract

interpretation is a question of law,” Johannssen v. Dist. No. 1-Pac. Coast Dist., 292 F.3d 159, 171

(4th Cir. 2002). Here, both the text and structure of the contract provision at issue suggest

Defendant has the better reading. The language Plaintiff identifies calls for performance at

the “principal business offices” involved, not specifically at Plaintiff’s office. (ECF No. 11-1

at 6.) Furthermore, the Place and Time of Performance clause, read in context, seems designed

to minimize inconvenience to Plaintiff by keeping as much work as possible out of Plaintiff’s

office. (See id.) The language immediately following the portion of the CSLA quoted by

Plaintiff reads “[Plaintiff] will provide [Defendant] with access to [Plaintiff’s] principal

business offices and other facilities to the extent necessary to permit the performance of the

Services; provided that [Defendant] will use reasonable efforts not to interfere with [Plaintiff’s]

customary business operations.”        (Id.)    Thus, the contract at issue does not require

performance of any duties in North Carolina, it merely permits it.

       Finally, Plaintiff argues that the nature, quality, and extent of the parties’

communications about the business being transacted supports the exercise of personal

jurisdiction.   (ECF No. 12 at 16.)            Plaintiff has alleged that Papa had substantial

communications with representatives of Defendant about the LS Nav system, including 821

emails, 42 GoToMeeting meetings, and dozens of phone calls, almost all of which occurred

while Papa was in North Carolina.              (ECF No. 12-1 ¶¶ 16–18.)         Moreover, these

communications go to the heart of Plaintiff’s case, which argues, in part, that Defendant made

fraudulent representations to Plaintiff to convince it to enter into the CSLA. (See ECF No. 2

at ¶¶ 52–66.) Thus, the communications between Defendant and Plaintiff about their project


                                                 12
were numerous, substantive, and occurred while Plaintiff, through Papa, was in North

Carolina. This factor therefore weighs in favor of concluding that Defendant purposefully

availed itself of the privilege of conducting business in North Carolina. See Tire Eng’g, 682

F.3d at 305–06 (finding personal jurisdiction over a defendant whose “substantive

deliberations” with a co-conspirator in the forum state gave rise to plaintiff’s claim).

       In sum, only two of the eight Universal Leather factors weigh in favor of this Court

exercising jurisdiction. Plaintiff and Defendant had one in-person meeting in North Carolina

and did have extensive, substantive communication while Plaintiff was in the forum state.

However, all other factors suggest Defendant never intended to avail itself of the privilege of

doing business in North Carolina. In light of this conclusion, the Court need not consider the

other two prongs of the purposeful availment test. Pathfinder, 127 F. Supp. 3d at 540. Thus,

the Court concludes that purposeful availment in the business context does not support the

exercise of jurisdiction over Defendant.

       ii.     Purposeful Availment in the Internet Context

       Plaintiff also argues that this Court has jurisdiction over Defendant under what it calls

the “Electronic Contacts Test” articulated by the Fourth Circuit in ALS Scan. (ECF No. 12

at 10–11.) As discussed above, the ALS Scan test asks whether the defendant “(1) directs

electronic activity into the State, (2) with the manifested intent of engaging in business or other

interactions within the State, [and whether] (3) that activity creates, in a person within the

State, a potential cause of action cognizable in the State’s courts.” ALS Scan, 293 F.3d at 714.

       Here, Plaintiff contends that jurisdiction over Defendant is proper according to this

test because Navisontech “repeatedly accessed a computer system in North Carolina to install


                                                 13
an ERP and POS system on a computer system located in North Carolina for use in North

Carolina.” (ECF No. 12 at 11.) Defendant, however, contends that Plaintiff fails the ALS

Scan test for two reasons. First, Defendant insists that the servers it “actually accessed remotely

were NOT located in North Carolina,” and so denies it had meaningful electronic contact with

the state absent its emails and other digital communications with Plaintiff. (See ECF No. 15

at 5, 9.) Next, it argues that whatever electronic activity it did direct into North Carolina “did

not form the basis of [Plaintiff’s] cause of action,” so that Plaintiff fails the third prong of

ALS Scan. (Id. at 8–10.)

       Defendant’s first objection misses the mark. To be sure, Defendant has produced an

affidavit from Navisiontech’s President, Gregory Volkov, declaring that Defendant never

configured any of Plaintiff’s software in North Carolina and that it never accessed any server

located in North Carolina. (ECF No. 15-1 ¶¶ 27–29.) However, Plaintiff has likewise

presented an affidavit of its owner, Frank Papa, stating that “Navisiontech’s representatives

repeatedly accessed remotely Pet Specialties’ computer hardware and software located in

North Carolina.” (ECF No. 12-1 ¶ 15.) At this stage in the proceedings, where factual

conflicts must be resolved in Plaintiff’s favor, Pathfinder, 127 F. Supp. 3d at 538, this declaration

from Papa suffices to allege that Defendant directed electronic activity into North Carolina by

remotely accessing Plaintiff’s hardware and software located in the state.

       Defendant’s second argument, however, is compelling. The third prong of the ALS

Scan test requires that the defendant’s electronic activity “creates, in a person within the

[forum] State, a potential cause of action cognizable in the State’s courts.” ALS Scan, 293 F.3d

at 714. For example, in Lostutter v. Olsen, this Court, applying the ALS Scan test, held that


                                                 14
North Carolina had specific personal jurisdiction over defendants who allegedly defamed

plaintiff by directing defamatory content into the Winston-Salem area through a website they

operated. No. 1:16-cv-1098, 2017 WL 3669557, at *6–9 (M.D.N.C. Aug. 24, 2017). However,

in this case, none of Plaintiff’s causes of action arise from Defendant’s remote access to its

servers, software, or hardware. (See ECF No. 2 ¶¶ 52–103.) Rather, Plaintiff’s claims arise

from representations Defendant made to it prior to and after signing the CSLA, as well as

from Defendant’s failure to implement the LS Nav system in a timely manner—not from

anything Defendant did while accessing Plaintiff’s computer systems. (See id.) As a result,

Plaintiff has failed to show that the electronic activity Defendant directed into North Carolina

created one of its causes of action. Thus, Plaintiff has not shown purposeful availment in the

Internet context and the Court need not analyze whether the exercise of personal jurisdiction

would be constitutionally reasonable here.

       In sum the Court concludes that Plaintiff has failed to make a prima facie showing of

specific personal jurisdiction under the purposeful availment theory either in the business

context or internet context. Nor does Defendant’s contacts with North Carolina, when

viewed in this totality, amount to the kind of “purposefully established minimum contacts”

that would allow this Defendant to “reasonably anticipate being hauled into court” in North

Carolina. See Burger King, 471 U.S. at 474 (internal quotation marks and citations omitted.)

   2. The Effects Test

       Plaintiff next argues that personal jurisdiction over Defendant is appropriate under the

effects test articulated by the Supreme Court in Calder v. Jones, 465 U.S. 783, 789 (1984). (ECF

No. 12 at 11–12.) “Under the effects test, a court may exercise personal jurisdiction over a


                                              15
non-resident defendant who is a primary participant in an alleged wrongdoing intentionally

directed at a resident in the forum state.” Pan-Am. Prods. & Holdings, LLC, R.T.G. Furniture

Corp., 825 F. Supp. 2d 664, 684 (M.D.N.C. 2011) (internal citation and quotation omitted).

“The test has three prongs: (1) the defendant committed an intentional tort; (2) the plaintiff

felt the brunt of the harm in a forum that can be said to be the focal point of the harm; and

(3) the defendant expressly aimed tortious conduct at the forum in a manner that the forum

can be said to be the focal point of it.” Id. The second prong of the effects test is met when

a plaintiff alleges it has suffered financial harm in the forum state. See Hunter v. Mountain

Commerce Bank, No. 1:15cv1050, 2016 WL 5415761, at *5–6 (M.D.N.C. Sept. 28, 2016) (finding

the second prong met where “[p]laintiffs allege they were injured financially in North

Carolina”); see also Hanson & Morgan Livestock, Inc., v. B4 Cattle Co., Inc., No. 5:07-cv-00330,

2008 WL 4066251, at *5 (S.D.W. Va. Aug. 27, 2008) (“Plaintiff, a West Virginia corporation,

was injured financially in West Virginia and therefore felt the brunt of the harm in West

Virginia.”). The third prong of the effects test “requires the [d]efendant[ ] to have expressly

aimed their tortious activity at [the forum state.]” Hunter, 2016 WL 5415761 at *6. It is not

sufficient for the defendant to know that a plaintiff could be harmed in the forum state. Id.

For example, in Young v. New Haven Advocate, the Fourth Circuit held that Virginia lacked

personal jurisdiction over newspapers, editors, and reporters who published an allegedly

defamatory article about a Virginia prison warden to a Connecticut-based website. 315 F.3d

256, 264 (4th Cir. 2002). The Young court reasoned that because the defendants in no way

targeted Virginia readers, they lacked sufficient contacts with Virginia to be subject to its

jurisdiction. Id. Similarly, in Pan-American Products, this Court held that North Carolina lacked


                                               16
jurisdiction over defendants in a copyright infringement case where defendants allegedly

infringed plaintiff’s furniture copyright by selling similar furniture but defendants (1) did not

advertise their furniture in North Carolina and (2) did not negotiate in North Carolina. See

Pan-Am., 825 F. Supp. 2d at 685. However, in Hunter, this Court held that defendant—a

Tennessee bank—had “directed [its] allegedly tortious conduct into North Carolina” by

making a series of misrepresentations by phone and email to North Carolina plaintiffs “for

the purpose of inducing continued actions with [defendant].” Hunter, 2016 WL 5415761 at

*6–7. Taken together, these cases show that the third prong of the effects test is met when a

defendant aims its tortious activity at the forum state by intentionally targeting residents of

that state.

        Here, plaintiff alleges facts sufficient to support a prima facie showing of personal

jurisdiction over Defendant with respect to its fraud claim utilizing the effects test. (See ECF

No. 2 ¶¶ 52–66.) First, Plaintiff alleges the tort of fraud, (see id.), “an intentional tort.” Hunter,

2016 WL 5415761 at *6; Dubois v. Henderson Cty. Bd. of Educ., No. 1:13-cv-00131, 2014 WL

340475, at *8 (W.D.N.C. Jan. 30, 2014). Second, Plaintiff alleges it felt the brunt of the harm

caused by Defendant’s fraud in North Carolina because it was financially injured in North

Carolina. (ECF No. 2 at ¶¶ 64–65.) Specifically, Plaintiff alleges that it only contracted with

Defendant “as a result of material misrepresentations of fact and omissions of fact” and that,

as a result, it suffered damages. (Id. at ¶ 64.) Third, Plaintiff sufficiently alleges that Defendant

expressly aimed its tortious conduct at North Carolina so that it could be said that North

Carolina was the focal point of Defendant’s tortious conduct. This prong is less clear cut than

the prior two as Plaintiff does not allege that Defendant initiated negotiations with it or even


                                                 17
advertised in North Carolina, facts that would demonstrate that Defendant aimed its tortious

conduct at the state. See Pan-Am., 825 F. Supp. 2d at 685 (holding that plaintiff failed to meet

the third prong of the effects test when it could not show that defendant advertised or

promoted itself in North Carolina.) However, here, just as in Hunter, Defendant is alleged

have made false representations to a North Carolina citizen to induce that citizen to do

business with it. For example, Defendant is alleged to have promised Plaintiff that it could

complete the transition to LS Nav in under 300 labor hours, a promise it knew to be false and

made to lure Plaintiff into business privity with it. (See ECF No. 2 ¶¶ 55–58.) This is a far cry

from the situation in Young, where the journalists, writing for a hometown audience in

Connecticut, had no intention of impacting Virginia. In this case, Defendant is alleged to have

made promises to a North Carolina company it knew it could not keep, harming that company

as a result. Thus, because Plaintiff has shown that Defendant “directed the allegedly tortious

conduct into North Carolina,” the third prong of the effects test is satisfied. See Hunter, 2016

WL 5415761 at *7.

       Plaintiff has therefore alleged sufficient facts to make out a prima facie case for

jurisdiction over Defendant under the effects test, but only for Plaintiff’s fraud claim, the sole

intentional tort alleged. Specific jurisdiction, generally however, “must be established for each

claim alleged.” Pam-Am. Prods., 825 F. Supp. 2d at 678. The Court must therefore consider

whether its jurisdiction over one of Plaintiff’s causes of action permits it to hear all of Plaintiff’s

causes of action. As discussed below, the Court finds that it does possess the power to exercise

pendent jurisdiction over Plaintiff’s non-fraud claims.




                                                  18
       i.      Pendent Jurisdiction

       It does not appear that the Fourth Circuit has resolved whether the doctrine of pendent

personal jurisdiction applies in diversity cases. However, in ESAB Group, Inc. v. Centricut, Inc.,

the Fourth Circuit held that, under the doctrine of pendent personal jurisdiction, a district

court which has obtained personal jurisdiction over a defendant by way of a federal claim may

also adjudicate related state law claims, “even though that state’s long-arm statute could not

authorize service over the defendant[ ] with respect to the state claims.” 126 F.3d 617, 628

(4th Cir. 1997) (holding that a district court had personal jurisdiction over plaintiff’s RICO

claim through a nationwide service of process law and so could exercise pendent personal

jurisdiction over any additional, factually related claims). As the ESAB Court explained,

requiring a defendant to defend factually related state law claims for which no independent

basis for personal jurisdiction exists does not offend the constitutional right to due process

because it “impose[s] only a minimal burden” on defendants while promoting “judicial

economy and convenience of the parties.” See id. at 628-29.

       There seems to be a split among the district courts in the Fourth Circuit on whether to

extend the logic of ESAB to cover cases in which the original basis of the district court’s

jurisdiction is diversity and not federal question. On one hand, courts in this district exercise

pendent personal jurisdiction when sitting in diversity so long as the claims for which they lack

jurisdiction “arise[]out of a common nucleus of operative facts with a claim in the same suit

over which the court does have personal jurisdiction.” See N.C. Mut. Life Ins. Co. v. McKinley

Fin. Serv., Inc., 386 F. Supp. 2d 648, 656 (M.D.N.C. 2005); Hunter, 2016 WL 5415761 at *8, 10.

The decision to exercise this pendent personal jurisdiction is left to the discretion of the district


                                                 19
court. N.C. Mut. Life, 386 F. Supp. 2d at 656; see also United States v. Botefuhr, 309 F.3d 1263,

1273 (10th Cir. 2002). In considering whether to exercise pendent jurisdiction, the district

court should consider “judicial economy, convenience and fairness to litigants.” Action

Embroidery Corp. v. Atl. Embroidery, Inc., 368 F.3d 1174, 1181 (9th Cir. 2004). On the other

hand, the entire doctrine of pendent personal jurisdiction was recently criticized by another

district court in this Circuit, Edwards v. Schwartz, 378 F. Supp. 3d 468, 491 (W.D. Va. 2019); see

also Gatekeeper Inc. v. Stratech Sys., 718 F. Supp. 2d 664, 667–68 (E.D. Va. 2010) (critiquing

pendent jurisdiction on the grounds that out-of-state defendants “could not reasonably

anticipate being haled into court on claims unrelated to [their] forum state contacts, and thus

haling them into court on those unrelated claims would violate their due process rights”)

(internal quotation omitted).

       As the Fourth Circuit has not spoken directly to the applicability of pendent personal

jurisdiction to diversity cases, this Court will look to other federal courts and to the underlying

rationale for pendent personal jurisdiction to determine whether it can apply the doctrine to

this case. Looking beyond the Fourth Circuit, several Circuits have approved of district courts

exercising pendent personal jurisdiction over factually related state law claims. See, e.g., Picot v.

Weston, 780 F.3d 1206, 1211 (9th Cir. 2015) (noting in a diversity case that “if personal

jurisdiction exists over one claim, but not others, the district court may exercise pendent

personal jurisdiction over any remaining claims that arise out of the same common nucleus of

operative facts as the claim for which jurisdiction exists.”) (internal quotations omitted);

Botefuhr, 309 F.3d at 1272. Furthermore, a number of these courts have approved of the

exercise of pendent personal jurisdiction in the specific context of diversity cases. See SunCoke


                                                 20
Energy, Inc. v. Man Ferrostaal Aktiengesellschaft, 563 F.3d 211, 221 (6th Cir. 2009) (Rodgers, J.,

dissenting); see also Rice v. Nova Biomedical Corp., 38 F.3d 909, 913 (7th Cir. 1994) (noting that

the district court below in a diversity case exercised jurisdiction over related state law claims

“in accordance with the doctrine of pendent personal jurisdiction”).

       The Court has considered the applicable law, the “minimal burden” placed on a

defendant to defend a claim factually related to a claim he is already litigating in federal court,

and the tendency of pendent personal jurisdiction to promote judicial economy. See ESAB,

126 F.3d at 628. The Court, therefore, determines that under the circumstances of this case,

it may, within its discretion, exercise pendent personal jurisdiction over any claim that arises

from the same nucleus of operative facts as Plaintiff’s fraud claim. Here, all of Plaintiff’s

claims arise from a common nucleus of operative facts as Plaintiff’s fraud claim. Each claim

focuses on the fraught dealings between Plaintiff and Defendant over the course of 2018 that

gave rise to Plaintiff’s fraud claim. (ECF No. 2 ¶¶ 67–103.) Judicial economy and logistical

convenience to the parties also weigh in favor of exercising pendent personal jurisdiction in

this case, as it permits a full adjudication of the claims between the parties in a single forum.

Thus, this Court in its discretion will exercise pendent personal jurisdiction over the remainder

of Plaintiff’s claims so that all these related claims can be heard together.

   III.    DEFENDANT’S MOTION FOR TRANSFER OF VENUE

       Having determined that it has personal jurisdiction over all of Plaintiff’s claims at this

stage of the proceedings, this Court now turns to Defendant’s alternative request: that “this

matter should be transferred to the United States District Court for the Middle District of

Florida.” (ECF No. 11 at 12.) Under 28 U.S.C. § 1404(a), “[f]or the convenience of parties


                                                21
and witnesses, in the interest of justice, a district court may transfer any civil action to any

other district or division where it might have been brought or to any district or division to

which all parties have consented.” 28 U.S.C. § 1404(a). Such requests for a transfer of venue

are “committed to the sound discretion of the district court.” Jenkins v. Albuquerque Lonestar

Freightliner, LLC, 464 F. Supp 2d 491, 493 (E.D.N.C. 2006). In considering such a transfer of

venue, courts should consider:

       (1) the plaintiff’s initial choice of forum; (2) relative ease of access to sources of
       proof; (3) availability of compulsory process for attendance of unwilling
       witnesses, and the cost of obtaining attendance of willing and unwilling
       witnesses; (4) possibility of a view of the premises, if appropriate; (5)
       enforceability of a judgment, if one is obtained; (6) relative advantage and
       obstacles to a fair trial; (7) other practical problems that make a trial easy,
       expeditious, and inexpensive; (8) administrative difficulties of court congestion;
       (9) local interest in having localized controversies settled at home; (10)
       appropriateness in having a trial of a diversity case in a forum that is at home
       with the state law that must govern the action; and (11) avoidance of
       unnecessary problems with conflicts of laws.
Plant Genetic Sys., N.V. v. Ciba Seeds, 933 F. Supp. 519, 527 (M.D.N.C. 1996). Ultimately, the

party seeking transfer “has the burden of persuasion and must show (1) more than a bare

balance of convenience in his favor and (2) that a transfer does more than merely shift the

inconvenience.” Datasouth Comput. Corp. v. Three Dimensional Techs., Inc., 719 F. Supp. 446, 451

(W.D.N.C. 1989) (internal quotation omitted).

       Here, Defendant argues that this action should be transferred to Florida both because

“[a]s a Florida corporation it will be extremely expensive for Navisiontech to defend this case

in North Carolina,” and because, by its estimate, “Navisiontech has at least ten witnesses [in

Florida], whereas Pet Specialties only has one [witness in North Carolina].” (ECF No. 11 at

13.) It further adds that this Court should not defer to Pet Specialties decision to file first and


                                                22
in North Carolina, arguing that Plaintiff and Defendant were racing to the courthouse and that

the preference normally given to the venue choice of the first-to-file “loses much of its force”

when, as here, “the circumstances suggest a race to the courthouse.” (ECF No. 15 at 11

(quoting Family Dollar Stores, Inc. v. Overseas Direct Imp. Co., No. 3:10-cv-278, 2011 WL 148264,

at *4 (W.D.N.C. Jan. 18, 2011)).) Plaintiff rejoins that its business would be inconvenienced

if this case moved to Florida, that it should be allowed to litigate in the forum of its choice,

and that a North Carolina court should hear this dispute as it centers around North Carolina

law. (ECF No. 12 at 19–20.)

         In light of these competing considerations, the Court concludes that Defendant has

not met its burden of persuading the Court to transfer this case. In particular, the Court

believes that in a diversity case governed by North Carolina law, North Carolina is the proper

venue. Accordingly, Defendant’s motion to transfer venue will be denied.

   IV.      CONCLUSION

         The Court concludes that Plaintiff has made a prima facie showing of specific personal

jurisdiction related to its fraud claim under the effects test, though such showing could not be

made under the theory of purposeful availment. Furthermore, the Court finds that it may,

within its discretion exercise pendent jurisdiction over Plaintiff’s additional claims and it elects

to do so. Finally, the Court declines to grant Defendant’s request to transfer this case to the

Middle District of Florida.

         For the reasons outlined herein, the Court enters the following:



                        [ORDER TO FOLLOW ON NEXT PAGE]


                                                23
                                         ORDER

      IT IS THERFORE ORDERED that Defendant’s Motion to Dismiss Plaintiff’s

Complaint or, in the Alternative, to Transfer Venue, (ECF No. 10), is DENIED.

      This, the 30th day of September 2019.

                                         /s/ Loretta C. Biggs
                                         United States District Judge




                                              24
